990 F.2d 805
Troy WATSON, et al., Plaintiffs-Appellees,v.SHELL OIL COMPANY, and Brown & Root, U.S.A., Inc.,Defendants-Appellants.Robert ADAMS, Sr., et al., Plaintiffs-Appellees,v.SHELL OIL COMPANY, and Brown & Root, U.S.A., Inc.,Defendants-Appellants.
No. 91-3449.
United States Court of Appeals,Fifth Circuit.
April 28, 1993.

Thomas J. Wyllie, James Holmes, New Orleans, LA, for defendants-appellants.
Robert R. Faucheux, Richard M. Millet, LaPlace, LA, Robert F. Fadaol, Gretna, LA, Joseph W. McKearn, William C. McGehee, New Orleans, LA, Thomas F. Daley, LaPlace, LA, Mark Marino, Destrehan, LA, Gary D. Irby, Boutte, LA, Madeline Jasmine, Edgard, LA, Eric A. Holden, Franklin M. Adkins, Jack Stolier, James Guest, Kenner, LA, Joseph M. Bruno, Bruno & Bruno, Deonne DuBarry, Curtis J. Coney, Jr., Robert G. Harvey, New Orleans, LA, David L. Colvin, Daryl A. Higgins, Windhorst, Gaudry, Ranson, Higgins & Gremillion, Gretna, LA, John D. Malone, John H. Wells, Herbert A. Cade, Daria L. Burgess, Herman C. Hoffman, New Orleans, LA, Paul L. Billingsley, Luling, LA, Thomas A. Cardell, New Orleans, LA, Kenneth V. Ward, Jr., Metairie, LA, Julie Ann Burke, Leon C. Vial, III, Hahnville, LA, Vernon P. Thomas, New Orleans, LA, Giles Duplechin, Gretna, LA, Dennis J. Dannel, Fred J. Cassibry, New Orleans, LA, Randy Lewis, Eagle Inspection, Luling, LA, Cynthia Davison, New Orleans, LA, Ronnie J. Berthelot, Baton Rouge, LA, Robert J. Caluda, New Orleans, LA, Cassius Bering, Mary Bering, Michael Bering, Norco, LA, Nita Gorrell, Special Master, Hammond, LA, Vincent J. DeSalvo, Baton Rouge, LA, Harold J. Lamy, J. Robert Ates, Laurence Cohen, Martin E. Regan, Jr., Issidro Rene De Rojas, David Paul Bains, R. Ray Orrill, Jr., Robert F. Shearman, New Orleans, LA, Kernan Hand, David K. Joyce, Kenner, LA, David Oestreicher, New Orleans, LA, Frank A. Silvestri, New Orleans, LA, Darryl J. Carimi, James C. Klick, Gretna, LA, Margaret E. Woodward, New Orleans, LA, Gerald J. Arceneaux, Westwego, LA, Clare Jupiter, New Orleans, LA, Thomas C. Cerullo, Patricia M. Franz, Metairie, LA, Harry E. Forst, Wayne H. Carlton, Jr., Robert B. Sharp, Orlando G. Bendana, New Orleans, LA, Edward J. Schmidt, II, Jefferson, LA, Donald F. DeBoisblan, Catherine Leary, Patrick D. McArdle, Laura E. Fahy, Darleen J. Jacobs, Charles W. Dittmer, Eugene G. Taggart, Nora F. McAlister, John Cummings, III, New Orleans, LA, Daniel Becnel, Jr., Reserve, LA, Wendell Gauthier, Metairie, LA, Calvin C. Fayard, Jr., Denham Springs, LA, Stephen Murray, Morris Reed, New Orleans, LA, William Sibley, Greenburg, LA, Thomas Kliebert, Jr., Gramercy, LA, Eldon E. Fallon, J. Robert Ates, Jack W. Harang, Stuart H. Smith, Robert T. Hughes, New Orleans, LA, Steven F. Griffith, Destrehan, LA, David W. Robinson, Baton Rouge, LA, Frank J. D'Amico, Jr., New Orleans, LA, Douglas St. Romain, Thomas G. Milazzo, Metairie, LA, Morris W. Reed, Timothy J. Falcon, New Orleans, LA, Jude H. Trahant, Jr., A. Gill Dyer, Metairie, LA, Ronald P. Thibodeaux, Gretna, LA, for plaintiffs-appellees.
Gail Simmons, pro se.
Gary Dennis, pro se.
Ellis Young, pro se.
Appeals from the United States District Court for the Eastern District of Louisiana;  Henry A. Mentz, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion December 7, 1992, 5 Cir., 1992, 979 F.2d 1014)
Before POLITZ, Chief Judge, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, E. GARZA, and DeMOSS, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judges King and Duhe are recused, and therefore did not participate in this decision